Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.  Claims 15-20 are cancelled. Claims 21-26 are new.  Claims 1-14, 21-26 are presented for examination.

Claim Rejections - 35 USC § 112
Claim 3 has been amended. The rejection under 35 U.S.C. 112 is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "The system of claim 1, “wherein determiningdoes not match the second retailer identifier comprises:" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 2 is attempting to further describe a limitation that was not positively recited in claim 1.  Claim 1 recites “ determine whether to associate the first supplier identifier with the second retailer identifier in the retailer's first numbering system”.
Claim 10 recites a similar limitation and is rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-14, 21-26 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of grouping retail items based on identifiers.
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
“ receive a first supplier identifier that identifies a first item in a first supplier's numbering system;
 determine a first retailer identifier associated with the first supplier identifier, wherein the first retailer identifier identifies a plurality of items in a retailer’s second numbering system within the database, 
determine a first group identifier associated with the first supplier identifier, 
determine a second retailer identifier associated with the first group identifier; and
determine whether to associate the first supplier identifier with the second retailer identifier in the retailer's first numbering system based on whether the second retailer identifier matches the first retailer identifier.”
The remaining limitations are no more than computer elements (i.e., a computer device) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “a processor configured to” language, “receiving, “determining” in the context of this claim encompasses the user manually receiving information and determining/matching the identifiers in order to classify the items. 
The practice of receiving,, and determining data, as well as associating and disassociating supplier data from retailer data is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in determining whether to associate the first supplier identifier with the second retailer identifier in the retailer's first numbering system.  As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity.
Alternately, this is an example of concepts performed in the human mind as mental processes because the invention as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer component, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the game of bingo “consists solely of mental steps which can be carried out by a human using pen and paper”). Other than the recitation of generic computer components, the examiner finds that the instant case clearly falls within the “mental processes” grouping of abstract ideas. The examiner further finds that this type of activity represents longstanding conduct that existed well before the advent of computers and the Internet. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366,1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").
1   See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
2   See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
3   See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366,1371 -1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).

STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a processor is used to perform the receiving, determining, associating disassociating steps.
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (a computer device configured to receive, determine etc., identifier). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
As drafted, the limitations in claims 9-14, 21-26 represent a process that, under its broadest reasonable interpretation, covers performance of the limitation by people evaluating, matching, assigning data. 
Viewed as a whole, Applicants' method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. They do not describe any particular improvement in the manner a computer functions. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Under precedent, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.


Accordingly, no additional elements integrate the abstract idea into a practical application or impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of executing a machine learning model based on the at least first attribute and the at least second attribute, or storing a numbering system in a database steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claims are ineligible.


Response to Arguments
Applicant’s arguments with respect to the Non-Final action dated 2/24/22 have been considered.  The prior art rejection has been vacated.   However, the claims are still subject to the rejection under 35 U.S.C. § 101 and arguments have been addressed below.
.
With respect to the 101 rejection, the Examiner is not persuaded by Applicant’s arguments. 
Applicant’s Remarks:
Applicant argued that the steps such as “receiving a first supplier identifier, determining a first retailer identifier, associating the first supplier identifier with a second retailer identifier” requires specific hardware components including a database, a memory, a first supplier’s numbering system, a retailer’s first numbering system, and a retailer’s second numbering system”.  

Examiner’s Response: 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

Applicant’s Remarks:
 “As an example, Applicants respectfully refer the Examiner to “Example 37, claim 2” on page 3 of the “Subject Matter Eligibility Examples: Abstract Ideas,” issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B, Prong 1, because “the ‘determining step’ now requires action by a processor that cannot be practically applied in the mind[, and, more specifically], the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.” (Emphasis added). Here, likewise, the claimed features of claim 1 require action by the claimed one or more processors, a first supplier’s numbering system, a retailer’s first numbering system, and retailer’s second numbering system that cannot be practically applied in the human mind.”

Examiner’s Response: 
	The Examiner points out that Example 37 specifically addresses determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time.  That claimed step cannot practically be performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. 
The current invention does not disclose a non-conventional or non-generic of tracking memory allocated to applications . Instead, it stores data in a memory, which is using generic computer technology to perform functions of the abstract idea. However, the Courts have determined that improvements to an abstract idea do not amount to significantly more than said abstract idea (Alice).

Applicant’s Remarks:
The Examiner failed to properly consider, under step 2B, whether the claims provide an inventive concept.

Examiner’s Response: 
All claim limitations have been considered.  The claim as a whole does not amount to significantly more.  Additionally, the claims do not recite an element or combination of elements that are unconventional.
It has been determined that the limitations, as claimed and listed above, describe fundamental economic practices and certain methods of organizing human activities. Multiple abstract ideas do not transform an unpatentable process into a patentable one.  The current invention recites receiving retailer, and supplier identifiers; matching and grouping identifiers, which does not necessitate or improving the function of a processor/computer.  No inventive concept has been provided.

Please note that prior art standard is different than that of subject matter eligibility.  The absence of a prior art rejection does not imply patent eligibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627
July 13, 2022